Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grace Kim on 3/21/2022.

The application has been amended as follows: 


IN THE CLAIMS:


Claims 1-3 (Canceled).

in need thereof, comprising intradermally or subcutaneously administrating a pharmaceutical composition to the scalp or to the skin in the human 
wherein the pharmaceutical composition is sterilized and comprises a therapeutically effective amount of a saturated fatty acid or a pharmaceutically acceptable salt thereof, wherein the saturated fatty acid is one or more fatty acids selected from the group consisting of palmitic acid, stearic acid and myristic acid,
wherein the pharmaceutical composition comprises one or more selected from the group consisting of milk, milk serum, a milk extracted product, a milk processed product and a mixture thereof, wherein the milk, milk serum, milk extracted product, milk processed product and mixture thereof comprise one or more fatty acids selected from the group consisting of palmitic acid, stearic acid and myristic acid.

Claims 5-12 (Canceled).

Claim 13. (Previously Presented) The method according to claim 4, wherein the pharmaceutical composition comprises palmitic acid.

Claims 14-15 (Canceled).

Claim 16. (Currently Amended) The method according to claim 4, wherein the milk, milk serum, [[a]] milk extracted product, [[a]] milk processed product and [[a]] mixture thereof have a reduced lactoferrin content.

Claim 17. (Currently Amended) The method according to claim 4, wherein the milk, milk serum, [[a]] milk extracted product, [[a]] milk processed product and [[a]] mixture thereof has been sterilized by heating.

Claim 18. (Currently Amended) The method according to claim 17, wherein the milk, milk serum, [[a]] milk extracted product, [[a]] milk processed product and [[a]] mixture thereof is from a human.

Claim 19. (Currently Amended) The method according to claim 18, wherein the milk, milk serum, [[a]] milk extracted product, [[a]] milk processed product and [[a]] mixture thereof is from a colostrum of a woman.

Claim 20. (Previously Presented) The method according to claim 4, wherein the pharmaceutical composition comprises one or more selected from the group consisting of animal oil, vegetable oil, extracted products, and processed products of these oils, wherein the animal oil, vegetable oil, extracted products, and processed products of these oils comprise one or more fatty acids selected from the group consisting of palmitic acid, stearic acid and myristic acid.

Claim 21. (Previously Presented) The method of claim 4, wherein the pharmaceutical composition has been lyophilized.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655